



Exhibit 10.01
Amendment to The Hartford Excess Savings Plan IA




The Hartford Excess Savings Plan IA (the “Plan”) is hereby amended as follows,
effective January 1, 2019:


1.
Subsection (C)(i) of Section 3.1 of the Plan titled “Receipt of Hardship
Withdrawal under the Qualified Plan” and which reads as follows is hereby
deleted:



If a Member receives a hardship withdrawal under the Qualified Plan, and such
Member ceases certain savings for a period of not less than 6 months pursuant to
the Qualified Plan, such Member shall be deemed an ineligible Member for such 6
month period. Such Member shall no longer be deemed an ineligible Member as of
the first day of the Plan Year following the end of such 6 month period.


2.
Subsection (C)(ii) of Section 3.1 of the Plan titled “Partial Ineligibility of
Certain Members” shall be renumbered Subsection (C)(i).







HARTFORD FIRE INSURANCE COMPANY
Date:
November 4, 2019
/s/ Martha Gervasi
 
 
Martha Gervasi
 
 
Executive Vice President & Chief Human Resources Officer





113